       Case 3:21-cv-00093 Document 1 Filed on 04/16/21 in TXSD Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                      GALVESTON DIVISION

 COLORADO ROCKIES TRUCKING, LLC,                 §
      Plaintiff,                                 §
                                                 §
                                                 §
 VS.                                             §        CIVIL ACTION NO. ________________
                                                                           3:21-CV-00093
                                                 §
 ATG INSURANCE RISK RETENTION GROUP,             §
 INC., WINTER GROUP, INC., CONTINENTAL           §
 INSURANCE AGENCY, ARIZONA PREMIUM               §
 FINANCE COMPANY, INC., and CERTAIN              §
 UNDERWRITERS AT LLOYD’S, LONDON,                §
        Defendants.                              §

                       DEFENDANT CERTAIN UNDERWRITERS
                    AT LLOYD’S, LONDON’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Comes now Defendant CERTAIN UNDERWRITERS AT LLOYD’S, LONDON and files this Notice

of Removal, removing the State Court action described below, and in support therefore respectfully

shows the Court as follows:

                                               I.
                                       BASIS OF REMOVAL

       1.      This removal is filed pursuant to 28 U.S.C. §1332(a) in that Defendant Certain

Underwriters at Lloyd’s, London asserts there is complete diversity between the parties thereby

conferring federal question jurisdiction upon this Court. Defendant asserts the following facts and

basis supporting removal, and in so doing expressly reserves all other questions for the purpose of

future pleadings.

                                                II.
                                 FACTS SUPPORTING REMOVAL

       2.      Colorado Rockies Trucking, LLC (“Plaintiff”) filed this action on or about October

23, 2020 against ATG Insurance Risk Retention Group, Inc. (“ATG”), Winter Group, Inc.
        Case 3:21-cv-00093 Document 1 Filed on 04/16/21 in TXSD Page 2 of 7




(“Winter”), Continental Insurance Agency (“Continental”), Arizona Premium Finance Company,

Inc. (“Arizona”), and Certain Underwriters at Lloyd’s, London (“Defendant” or “Lloyd’s”) in the

149th Judicial District Court of Brazoria County, Texas, docketed under Cause No. 110160-CV

(hereinafter referred to as the “State Court Action”). 1 Plaintiff’s State Court Action alleges

multiple violations of the Texas Deceptive Trade Practices Act and the Texas Insurance Code,

negligent misrepresentation, and breach of contract in connection with a claim made by Plaintiff

arising from the August 16, 2019 theft of a 2012 Peterbilt Tractor, VIN Number

1XPXD49X6CD146022. See, generally, Exhibit A-1.

         3.       Plaintiff alleges to be a Limited Liability Company whose address is 1901 Cripple

Creek Lane, Pearland, Texas 77581. According to the Texas Department of Motor Vehicles, the

subject tractor was owned/registered by Agustin J. Garcia dba Colorado Rockies Trucking CRT,

at 1901 Cripple Creek Ln., Pearland, Texas 77581.

         4.       Defendant ATG Insurance Risk Retention Group, Inc., Inc., as identified in

Plaintiff’s Original Petition, is alleged to be a foreign corporation, organized and existing under

the laws of North Carolina, who could be served with process through its “local registered agent

of the company, Guillermo G. Alarcon, at 1302 Washing Street, Laredo, Texas 78040.”

         5.       Defendant Winter Group, Inc., as identified in Plaintiff’s Original Petition, is

alleged to be a foreign corporation, organized and existing under the laws of California, with its

principal office and principal place of business located at 16935 W. Bernardo Dr., Suite 100, San

Diego, California 92127.




1
 A true and correct copy of the State Court’s File, together with the Docket Sheet and all process, pleadings, and orders
in the State Court Action, are attached as Exhibits A and A-1 through A-9, respectively, to the Index of Matters Being
Filed, which is being filed contemporaneously with this Notice of Removal.


                                                           2
      Case 3:21-cv-00093 Document 1 Filed on 04/16/21 in TXSD Page 3 of 7




       6.      Defendant Continental Insurance Agency, as identified in Plaintiff’s Original

Petition, is alleged to be a foreign corporation, organized and existing under the laws of Wisconsin.

A search of the Wisconsin Department of Financial Institutions indicates Continental Insurance

Agency, Inc. is a foreign corporation, organized and existing under the laws of Wisconsin, with its

principal office located at 721 N. 4th Street, Watertown, Wisconsin 53098, and whose registered

agent is June Wolter, 307 W. Milwaukee St., Watertown, WI 53094.

       7.      Defendant Arizona Premium Finance Company, Inc., as identified in Plaintiff’s

Original Petition, is alleged to be a foreign corporation organized and existing under the laws of

Arizona. According to the Texas Secretary of State, Arizona Premium Finance Co., Inc. is an

Arizona corporation with its principal office located at 12406 N. 32nd Street, Suite 110, Phoenix,

Arizona.

       8.      The Underwriter is a Syndicate within the Lloyd’s Market known as Syndicate

2001/MS Amlin Underwriters Limited (“Underwriter”). The Underwriter is a foreign company

and a citizen of the United Kingdom. The Underwriter’s principal place of business is located at

The Leadenhall Building at 122 Leadenhall Street in London, United Kingdom, EC3V 4AG. The

Underwriter has no names which are citizens of Texas. Accordingly, the Underwriter is a citizen

of the United Kingdom for the Court’s diversity jurisdiction over this matter.

       9.      Defendant ATG was purportedly served with Plaintiff’s Original Petition on

October 29, 2020. As of the filing of this Notice, no Answer or other appearance has been filed on

Defendant ATG’s behalf. See Exhibits A and A-6.

       10.     Attempted service of Plaintiff’s Original Petition on Defendant Winter was

returned unserved on November 20, 2020. As of the filing of this Notice, no Answer or other

appearance has been filed on Defendant Winter’s behalf. See Exhibits A and A-9.




                                                 3
      Case 3:21-cv-00093 Document 1 Filed on 04/16/21 in TXSD Page 4 of 7




       11.     Service of Plaintiff’s Original Petition on Defendant Continental is identified as

“Unserved” on the State Court Action’s Docket Sheet. As of the filing of this Notice, no return of

service (whether served or unserved), Answer, or other appearance has been filed on Defendant

Continental’s behalf. See Exhibit A.

       12.     Defendant Arizona was purportedly served with Plaintiff’s Original Petition on

October 30, 2020. As of the filing of this Notice, no Answer or other appearance has been filed on

Defendant Arizona’s behalf. See Exhibits A and A-8.

       13.     Defendant Lloyd’s was purportedly served with Plaintiff’s Original Petition on

October 29, 2020. See Exhibits A and A-7. Undersigned counsel for Defendant Lloyd’s agreed to

accept service as of March 29, 2021. As of the filing of this Notice, no Answer or other appearance

has been filed on Defendant Lloyd’s behalf. See Exhibit A.

       14.     Based on the foregoing, this Notice of Removal is timely filed pursuant to 28 U.S.C.

§ 1446(b) in that it is filed within thirty (30) days from the date on which the removing Defendant

was served with Plaintiff’s Original Petition.

                                               III.
                                       CONSENT TO REMOVAL

       15.     At the time of the filing of this Notice of Removal, no Defendant has made an

appearance or otherwise answered in the State Court action. See Exhibit A. Consequently, consent

to this removal under 28 U.S.C. § 1446(b)(2)(A) is not necessary.

                                            IV.
                                  LAW SUPPORTING REMOVAL

       16.     Removal is proper because there is complete diversity between the parties. 28

U.S.C. §1332(a); Darden v. Ford Consumer Fin. Co., 200 F.3d 753, 755 (11th Cir. 2000). A




                                                 4
      Case 3:21-cv-00093 Document 1 Filed on 04/16/21 in TXSD Page 5 of 7




corporation is a citizen of both the state where it was incorporated and the state where it has its

principal place of business. 28 U.S.C. §1332(c)(1).

       17.     Plaintiff alleges to be a citizen of the State of Texas and resident of Brazoria

County, Texas.

       18.     Defendant ATG is alleged to be a foreign corporation organized under the laws of

North Carolina. Defendant Winter is believed to be a foreign corporation, organized and existing

under the laws of California, with its principal office and principal place of business in San Diego,

California. Defendant Continental is believed to be a foreign corporation, organized and existing

under the laws of Wisconsin, with its principal office located in Wisconsin. Defendant Arizona is

believed to be a foreign corporation organized and existing under the laws of Arizona, with its

principal office located in Phoenix, Arizona. Defendant Certain Underwriters at Lloyd’s, London,

is a foreign corporation with its principal office and principal place of business located in the

United Kingdom. Accordingly, Defendants are not “citizens” of the State of Texas and do not have

a principal place of business in the State of Texas.

       19.     Although Plaintiff has failed to identify the amount of damages it is seeking, it is

reasonable to infer from Plaintiff’s claims and allegations that the amount in controversy exceeds

the jurisdictional minimum of $75,000, exclusive of interest and costs, required to support federal

jurisdiction under 28 U.S.C. § 1446(c)(2)(A). See Exhibit A-1, Sections H-N, pp. 7-10.

       20.     Pursuant to 28 U.S.C. § 1441(a), the District and Division where this action is

pending is the U.S. District Court for the Southern District of Texas, Galveston Division, and

Defendant Lloyd’s properly seeks to remove this action to this Court.




                                                 5
      Case 3:21-cv-00093 Document 1 Filed on 04/16/21 in TXSD Page 6 of 7




                                                 V.
                              NOTICE PROVIDED TO STATE COURT

       21.     Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly provide written notice

to Plaintiff of this removal and file a copy of this Notice of Removal with the Clerk of the District

Court of Brazoria County, Texas.

                                                VI.
                                           CONCLUSION

       22.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1332

and 1441(b) because it is an action based on diversity of citizenship and Defendant Lloyd’s believes

the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and cost.

                                                VII.
                                              PRAYER

       WHEREFORE, Defendant CERTAIN UNDERWRITERS AT LLOYD’S, LONDON hereby removes

this action from the 149th Judicial District Court of Brazoria County, Texas, to this Court.


                                                       Respectfully submitted,

                                                       SHEEHY, WARE & PAPPAS, P.C.



                                                       Steven O. Grubbs, Attorney-in-Charge
                                                       State Bar No. 00796683
                                                       SDTX No. 21932
                                                       J. Ross Broussard
                                                       State Bar No. 2407826
                                                       Federal ID No. 3509767
                                                       Two Houston Center
                                                       909 Fannin, Suite 2500
                                                       Houston, Texas 77010
                                                       (713) 951-1000 Telephone
                                                       (713) 951-1199 Facsimile
                                                       sgrubbs@sheehyware.com
                                                       rbroussard@sheehyware.com




                                                 6
      Case 3:21-cv-00093 Document 1 Filed on 04/16/21 in TXSD Page 7 of 7




                                                  ~and~

                                                  Katarzyna (Kasia) Wiktoria Daniec
                                                  State Bar No. 24074109
                                                  Federal ID No. 3528500
                                                  112 East Pecan Street, Suite 450
                                                  San Antonio, Texas 78205
                                                  (726) 800–3001 Telephone
                                                  kdaniec@sheehyware.com

                                                  ATTORNEYS FOR DEFENDANT CERTAIN
                                                  UNDERWRITERS AT LLOYD’S, LONDON




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing is being served on the
following counsel of record in accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this
the 16th day of April 2021:

Douglas V. Colvin
7 West Way Ct., Suite D
Lake Jackson, Texas 77566
(979) 480-0087 Facsimile
dougcolvin@sbcglobal.net
Attorney for Plaintiff



                                                  Kasia Daniec




                                             7
